Appellate Case: 21-8034     Document: 010110630192       Date Filed: 01/11/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 11, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  DENNIS JOY,

        Plaintiff - Appellant,

  v.                                                          No. 21-8034
                                                     (D.C. No. 2:20-CV-00112-NDF)
  PETER J. YOUNG, and Does 1-100                                (D. Wyo.)
  inclusive,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Dennis Joy brought an action against Peter J. Young alleging legal malpractice

 and other claims. The district court granted summary judgment in favor of Young.

 Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                   I.     Background

       Joy retained Young, an attorney, to work on a variety of legal matters from

 2009 to 2018. He filed this action against Young in 2020. Young moved for


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-8034    Document: 010110630192         Date Filed: 01/11/2022    Page: 2



 summary judgment, arguing Joy’s claims were time-barred and otherwise failed

 because Joy had not designated an expert witness to testify regarding the standard of

 care in the legal profession and causation. Joy conceded Young’s summary judgment

 motion on all claims except a legal malpractice claim related to Joy’s retention of

 Young in 2009 to represent him in a wrongful termination action against Brandon

 Construction. Young did not file suit on that matter until December 2017, by which

 time Brandon Construction had dissolved, and no assets or insurance remained to

 satisfy a judgment.

       The district court granted summary judgment in favor of Young. It first held

 there was a factual dispute regarding whether Joy’s remaining malpractice claim was

 timely filed. It also held that expert testimony was not required on the standard of

 care in the legal profession “because a lay person can easily intuit that waiting more

 than nine years to file a complaint, misleading a client for the duration as to the status

 of the case, and allowing the defendant company to dissolve in the meantime

 amounts to malpractice.” Aplt. App. at 188. But the court held that expert testimony

 was required on the question of causation, and because Joy failed to designate such

 an expert, his malpractice claim failed as a matter of law.

                                    II.    Discussion

       There is no dispute that Joy did not designate an expert on causation. On

 appeal, he contends that (1) the burden on summary judgment never shifted to Joy

 because Young did not retain an expert to affirmatively demonstrate the lack of a



                                             2
Appellate Case: 21-8034    Document: 010110630192         Date Filed: 01/11/2022     Page: 3



 material factual dispute regarding causation, and (2) the common-sense exception to

 the expert-testimony requirement applies to the issue of causation in this case.

       We review a summary-judgment ruling de novo and apply the same standards

 as the district court. Aguilar v. Mgmt. & Training Corp., 948 F.3d 1270, 1276

 (10th Cir. 2020). “The court shall grant summary judgment if the movant shows that

 there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Under Wyoming law, a plaintiff asserting a legal malpractice claim must prove

 “(1) the accepted standard of care in the legal profession; (2) the attorney’s conduct

 departed from that standard; and (3) the attorney’s conduct was the legal cause of the

 plaintiff’s injuries.” Scranton v. Woodhouse, 463 P.3d 785, 791 (Wyo. 2020)

 (internal quotation marks omitted). “To establish . . . whether the breach was the

 proximate cause of the injuries, a party will typically need to present expert

 testimony,” which “is necessary because most lay people are not competent to pass

 judgment on legal questions.” Id. (internal quotation marks omitted). But expert

 testimony may not be required “when a lay person’s common sense and experience

 are sufficient to establish” the elements of a legal malpractice action. Id. (internal

 quotation marks omitted).

       Joy first argues the district court erred in granting Young summary judgment

 because, as the movant, Young failed to satisfy his initial burden to come forward

 with expert testimony affirmatively demonstrating the lack of a material factual

 dispute regarding causation. Absent such expert evidence, Joy maintains that the

                                             3
Appellate Case: 21-8034     Document: 010110630192        Date Filed: 01/11/2022      Page: 4



 district court erred by shifting the burden on summary judgment to him. For this

 proposition Joy cites several Wyoming state-court decisions, including Meyer v.

 Mulligan, 889 P.2d 509, 516 (Wyo. 1995), which held that the defendant in a legal

 malpractice case “was required to provide expert evidence on the lack of proximate

 cause to succeed at summary judgment.”

       Young contends we should not consider this argument because Joy raises it for

 the first time on appeal. Joy does not provide a citation to the record indicating

 where this issue was raised and ruled on in the district court, as required by Tenth

 Circuit Rule 28.1(A), and our review of his filings in response to Young’s summary

 judgment motion confirms that he did not make this argument in the district court.

 The issue is therefore forfeited. See Richison v. Ernest Grp., Inc. 634 F.3d 1123,

 1128 (10th Cir. 2011) (“[I]f the theory simply wasn’t raised before the district court,

 we usually hold it forfeited.”). “[W]e will reverse a district court’s judgment on the

 basis of a forfeited theory only if failing to do so would entrench a plainly erroneous

 result.” Id. But Joy “hasn’t even attempted to show how his new legal theory

 satisfies the plain error standard.” Id. at 1130-31. And his failure to do so “marks

 the end of the road for [his] argument for reversal not first presented to the district

 court.” Id. at 1131.

       Joy alternatively argues that the district court erred because this case falls

 within the common-sense exception to the expert-testimony requirement as to proof

 that Young’s conduct proximately caused his damages. To satisfy the causation

 element, Joy had to prove that his underlying wrongful-termination action against

                                             4
Appellate Case: 21-8034    Document: 010110630192         Date Filed: 01/11/2022    Page: 5



 Brandon Construction would have been successful. See Scranton, 463 P.3d at 791.

 This is so because “[t]he damages available to an aggrieved client from a negligent

 attorney are the amount the client would have expected to recoup if his underlying

 action had been successful.” Id.

       The district court held that the common-sense exception did not apply to the

 causation issue, and Joy’s legal malpractice claim against Young therefore failed as a

 matter of law because he presented no expert testimony on that element. It noted that

 Joy “only offer[ed] a conclusory statement that the claim is subject to [the]

 common-sense exception,” and it rejected his assertion that Young’s filing of a

 complaint against Brandon Construction was itself “a reliable indication of the case’s

 likelihood of success.” Aplt. App. at 189. Thus, Joy failed to show “how . . . a lay

 person could effectively judge the success of the wrongful termination action.” Id.

       Joy demonstrates no error in the district court’s grant of summary judgment in

 favor of Young. He again points solely to Young’s filing of the complaint against

 Brandon Construction, but he cites no authority contrary to the district court’s

 conclusion that the filing of a complaint is not sufficient to prove that an action will

 ultimately be successful. Rather, it is clear that whether Joy’s claim against Brandon

 Construction would have succeeded requires evaluation of questions not within the

 competence of lay persons, including the legal effect of Young’s filing of the

 complaint in 2017 rather than 2009 and whether Joy was, in fact, wrongfully

 terminated. Cf. Scranton, 463 P.3d at 791 n.1 (requiring expert testimony on

 causation because evaluation of the likely success of the underlying action before an

                                             5
Appellate Case: 21-8034    Document: 010110630192        Date Filed: 01/11/2022        Page: 6



 administrative tribunal required an understanding of administrative procedures, rules

 of admissibility of evidence, rules of the tribunal, and available legal defenses);

 Meyer, 889 P.2d at 516 (requiring expert testimony on causation because question

 whether the defendant attorney “could have drafted the documents [in the underlying

 matter] differently so that this dispute and its damaging effects would have been

 avoided is not a question that lay people could competently determine”). Therefore,

 the district court did not err in holding that Joy’s malpractice claim against Young

 failed as a matter of law because he could not prove causation in the absence of

 expert testimony.

                                    III.   Conclusion

       We affirm the district court’s judgment.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                             6